Citation Nr: 1452798	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  07-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include cervical strain with degenerative joint disease.  

2.  Entitlement to service connection for a right shoulder disorder, to include right shoulder strain and degenerative joint disease.

3.  Entitlement to service connection for a right eye disorder, to include refractive error.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel





INTRODUCTION

The Veteran, who is also the appellant, had active service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

This matter was previously before the Board in May 2011, at which time it was remanded for further development.  The requested development was completed insofar as possible and the matter was returned to the Board for further appellate review.

In November 2012, the Board once again remanded this matter to schedule the Veteran for a Travel Board hearing at the RO per the Veteran's request for a Travel Board hearing in a September 2012 VA Form 9.  In March 2013, the Veteran withdrew his request for a hearing.

In August 2014, the Board requested that the Veteran clarify if he desired representation in this matter.  In September 2014, the Veteran indicated that The American Legion had stated that they would not represent him in this matter.  He indicated that he wanted the Board to make a determination in this matter.  

Based upon the Veteran's response, the Board will now proceed with the appeal.  


FINDINGS OF FACT

1.  The Veteran has a current disability of cervical spine degenerative joint and disc disease.   

2.  The Veteran injured his cervical spine in service.

3.  The Veteran has experienced "continuous" symptoms of a cervical spine disability since service separation.

4.  Symptoms of a right shoulder disorder were not chronic in service. 

5.  Symptoms of a right shoulder disorder were not continuous since service. 

6.  Degenerative joint disease of the right shoulder did not manifest in service or to a compensable degree within one year of service separation.

7.  The currently diagnosed right shoulder disorder is not causally or etiologically related to service.

8.  Any right eye disorder, to include cataracts and refractive error/presbyopia, is not of service origin.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, degenerative joint and disc disease of the cervical spine were incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  A right shoulder disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  A right eye disability, to include cataracts and refractive error, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim of service connection for a cervical spine disorder, as the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As it relates to the claims of service connection for right shoulder and right eye disorders, the RO, in a February 2006 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  A March 2006 letter provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159. 

In the current case, the Veteran's claims folder was previously misplaced and cannot be found.  As such, the file is a rebuilt folder.  The Veteran was informed of this and given the opportunity to submit any evidence in his possession.  Furthermore, the Veteran was requested to provide the names and addresses of those facilities where he had received treatment for any of the claimed disorders.  The Veteran provided the requested written authorizations and attempts were made to obtain treatment records from the identified facilities.  The identified facilities indicated that they no longer had treatment records of the Veteran in their possession.  The exception was the University of Colorado Health Science Center authorization which was returned as having an improper address.  The Veteran was notified of this and given an opportunity to submit an additional authorization with the correct address and has not done so to date.  In conjunction with the May 2011 Remand, Social Security records were also obtained and associated with the claims folder.  No other relevant records have been identified.  

In conjunction with his claims, the Veteran was afforded VA examinations in July 2011.  The results from these examinations are sufficient in order to properly address the Veteran's claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He was also given an opportunity to appear at a hearing but withdrew his request for a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the cervical spine and right shoulder claims, the Veteran has cervical spine and right shoulder degenerative joint disease which are the equivalents of arthritis and "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to these issues.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In cases such as this, where the service treatment records are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See Id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46   (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).



Entitlement to Service Connection for a Cervical Spine Disorder

The Veteran maintains that his current cervical spine disorder is related to his period of service, to include by way of a foot locker falling on his neck.  

As noted above, the Veteran's service treatment records are not available through no fault of his own.  In conjunction with his request for service connection, the Veteran submitted a December 2009 statement from W. M., his former lieutenant in the Army.  In his letter, Mr. M. indicated that he could confirm that the Veteran had reported to him that a standing locker had fallen on him in the barracks.  Mr. M. stated that at that time, he was the Platoon leader of Company D, in the which the Veteran served.  He noted that because the Veteran felt that the fall caused some injury, the report was passed along to First Sergeant Spence.  Mr. M. stated that he did not recall what the ultimate disposition of the matter was, although it would have been routine in such an event to have sent the person to the dispensary for a medical examination.  Mr. M. also indicated that he did not remember the date of the incident.  He stated that it was all that he could recall about the incident.  

In a June 2006 statement, the Veteran's ex-wife indicated that she remembered the Veteran telling her that someone had pushed a locker on him on purpose.  She noted that he indicated that he had just suffered some minor strains of the neck and back as a result of the incident.  She stated that the Veteran told her that he had reported the incident.  

The Board observes that at the time of a November 1972 United States Civil Service Commission Medical examination, the Veteran was noted to have sustained a recent whiplash and was on valium.  While the Veteran was found to have normal range of motion, he was on Valium for the pain.  The Board further observes that on a July 1973 Reserve Service form, it was indicated that the Veteran had separated in January 1972 and had not been treated by any clinic, physicians, or other practitioners since that time.  It was indicated that he was medically qualified to perform satisfactory military service.  While there was no notation of neck pain reported at that time, the Veteran was not specifically questioned as to neck pain.  In November 1991, the Veteran was involved in a motor vehicle accident, at which time it was reported that he had pain in his neck and shoulder.  In a July 1992 treatment record, it was noted that the Veteran had a neck strain involving the muscles and ligaments, the examiner indicated that the Veteran's symptoms seemed attributable to a whiplash type injury from the accident and seemed mostly ligamentous in nature.  The Board also notes that VA treatment records associated with the claims folder reveal that he was found to have mild degenerative joint disease, most pronounced at the C5/6 level, in April 2005.  

At the time of his July 2011 VA examination, the Veteran again reported having initially strained his neck at the time the locker fell on him.  Following examination, a diagnosis of cervical degenerative disc and joint disease without evidence of a cervical radiculopathy was rendered.  

The examiner stated that with no report of medical care being required or rendered during active service when the locker fell on him and no evident need of change in duty or provision of a restricted profile during service or in the year following service, it was less likely than not that the current cervical spine disorder manifested in service or was aggravated by military service as it was not diagnosed prior to military service.  She noted that with a history of work-related school bus accident with injury to the cervical spine and a change in his work duties to settings that were less physically demanding since that time, it was more likely that the 1990s injury contributed to the present symptomatology on an intermittent basis.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of cervical spine degenerative joint and disc disease.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his neck in service. Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of a neck disorder since service separation.  The Veteran has reported having had problems with his neck since service.  His ex-wife, who indicated that the Veteran was initially concerned about obtaining a statement from her, has indicated that the Veteran reported having sustained an injury to his neck when a locker fell on him and indicated that the he had had neck problems during their period of marriage.  The July 2011 VA examiner also noted that the Veteran reported having injured his neck when a locker fell on him in service and that he had complaints of neck problems since that time.  The evidence of record is sufficient to show continuous cervical spine symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements regarding cervical spine pain since his in-service neck injury are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a neck disability since service separation that was later diagnosed as arthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous neck pain since service). 

With regard to the July 2011 opinion that it was less likely than not that the current cervical spine disorder manifested in service or was aggravated by military service as it was not diagnosed prior to military service, the examiner did not take into account the statements of the Veteran's wife as to the Veteran's reports of inservice or continued symptoms thereafter.  As such, the Board finds the examiner's opinion to be of limited probative value.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his neck in service and has experienced "continuous" symptoms of a cervical spine disability, now diagnosed as cervical spine degenerative joint and disc disease, since service separation.  As such, the criteria for presumptive service connection for a cervical spine disability under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .


Entitlement to Service Connection for a Right Shoulder Disorder

The Veteran maintains that his current right shoulder disorder is related to his period of service, to include by way of a locker falling on his shoulder.  

As noted above, the Veteran's service treatment records are not available through no fault of his own.  As referenced above, the Veteran submitted a statement from a fellow officer as to the locker falling on the Veteran in service.  The Veteran's wife also noted that she remembered the Veteran telling her that someone had pushed a locker on him on purpose.  She noted that he reported suffering some minor strains of the neck and back as a result of the incident and that the Veteran stated he had reported the incident.  

Although the Veteran's service treatment records are not available for review, the Board notes that there are no treatment records, VA or private, in close proximity to the Veteran's separation from service demonstrating complaints, findings, or treatment for any right shoulder disorder.  In a November 1972 Certificate of Medical Examination form, it was noted that the Veteran had no difficulty lifting the proscribed weight limits or walking or standing for eight hours.  On the November 1972 application form, the medical examiner indicated that the Veteran had no handicap.  At a November 1972 United States Civil Service Commission Medical examination, normal findings were reported for the extremities.  The Veteran was noted to have sustained a recent whiplash and was on valium but he had full range of motion and was asymptomatic.  On his July 1973 Reserve Service form, the Veteran indicated that since his separation from service in January 1972 had not been treated by any clinic, physicians, or other practitioners.  He stated that he was medically qualified to perform satisfactory military service.  

In a January 1988 statement of physical ability for light work report, the Veteran did not report having any shoulder problems.   

In November 1991, the Veteran was involved in a motor vehicle accident, at which time it was reported that he had pain in his neck and shoulder.  In a July 1992 treatment record, it was noted that the Veteran had had shoulder pain for the past eight months following the accident.  The Veteran also complained of some irregularity of the shoulder joint.  Diagnoses of right shoulder strain and possible rotator cuff tear were rendered.  It was indicated that the Veteran's symptoms seemed attributable to a whiplash type injury and seemed mostly ligamentous in nature.  

At an April 2005 VA examination for pension purposes, the Veteran reported having injured his right shoulder when the locker fell on it.  He noted that he did not seek medical attention.  He further stated that in 1990 he was involved in a bus accident, at which time he injured his shoulder and neck.  He was hospitalized overnight and reported having shoulder pain since that time.  A diagnosis of chronic right shoulder strain was rendered.  

At the time of his July 2011 VA examination, the Veteran reported having initially injured his shoulder when the locker fell on him.  He noted reporting this to his direct line supervisor but doing well enough to not require attention.  He never had any follow-up treatment or profile. 

Following examination, a diagnosis of right shoulder degenerative joint disease with moderate osteoarthritis at the acromioclavicular joint and flattening of the greater tuberosity without evidence of instability was rendered.  The examiner noted that the Veteran denied a history of shoulder injury prior to entering service.  It was observed that several months after discharge from active duty there was documentation of a whiplash injury requiring treatment with Valium with no physical limitations for overhead work.  She noted that at various times since serving in the military, the Veteran was involved in moderate to heavy duty work, including work at the finance center as a clerk and a ramp agent handling baggage for Frontier Airlines.  

The examiner stated that with no report of medical care being required or rendered during active service when the locker fell on him and no evident need of change in duty or provision of a restricted profile during service or in the year following service, it was less likely than not that the current right shoulder disorder manifested in service or was aggravated by military service as it was not diagnosed prior to military service.  She noted that with a history of work-related school bus accident with injury to the shoulder and a change in his work duties to settings that were less physically demanding since that time, it was more likely that the 1990s injury contributed to the present symptomatology on an intermittent basis.  

Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to the right shoulder in service, or continuous symptoms since service. 

While the Veteran's service treatment records are not available, the forms filled out in close proximity to the Veteran's release from service in connection with an employment application reveal that the Veteran was seen for a recent whiplash, per the November 1972 report, which would have been subsequent to his release, and that he had no evidence of any disability at the time of the examination performed in conjunction with the application process.  The Veteran also denied having any physical problems on his July 1973 Reserve form.  The first report of any shoulder difficulties of record was in conjunction with the 1991 automobile accident, at which time the Veteran reported having shoulder problems.  In addition, the first objective findings of right shoulder degenerative joint disease were not until  many decades following service.  

The Veteran has reported in various statements that he began to have right shoulder problems in service.  However, as indicated above, the contemporaneous evidence, in the form of examinations performed and applications filled out by the Veteran in close proximity to his separation from service showing no complaints or findings of a right shoulder disorder, along with the July 1973 reserve form, wherein he indicated that he had not sought treatment for any disorders from the time of his separation from service until the time that he filled out the Reserve form, do not demonstrate right shoulder problems in close proximity to service.  Moreover, the Veteran indicated that he did not seek treatment for any right shoulder problems in service at the time of his April 2005 and July 2011 VA examinations.  Furthermore, his ex-wife, while mentioning that the Veteran had reported sustaining back and neck injuries as a result of a locker falling on him in service, did not reference any right shoulder problems in her letter.  If the Veteran were experiencing shoulder problems in service, one would assume that he would have sought treatment for such problems while in service.  In addition, if the Veteran were experiencing shoulder problems as a result of the locker falling on him, he, in all probability would have also reported this to his wife at the same time that he reported injuring his back and neck.  While the Board notes that the Veteran's service treatment records are missing, the Veteran has indicated that there would be no record of treatment as he did not seek treatment in service.  As such, even if such records were available, they would be of no assistance to the Veteran.  Therefore, the weight of the evidence does not demonstrate chronic symptoms of a right shoulder disorder during service.

The Board finds that the Veteran did not have continuous symptoms of a right shoulder disability since service.  While the Veteran was noted to have had a whiplash injury following service, there were no complaints or findings of right shoulder problems until the 1990s automobile accident.  The Board finds that the contemporaneous evidence shows that the Veteran did not report right shoulder problems on his 1972 job application forms, at examinations performed in conjunction with the application process or on his July 1973 Reserve forms.  The evidence also shows a lack of any treatment for symptoms possibly related to a right shoulder disorder prior to 1991.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  It simply is not consistent that the Veteran would have been experiencing right shoulder symptoms but would at the same time deny and/or not report these symptoms for numerous years following service.  The above evidence is more probative than are his assertions, voiced well beyond the one year presumptive period, that any claimed right shoulder disorder is related to his period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of continuity of symptoms regarding right shoulder problems since service are not credible.

For the above reasons, the weight of the credible and probative evidence does not demonstrate chronic symptoms in service or continuity of symptoms since service regarding the claimed right shoulder disorder. 

The Veteran himself has related his right shoulder disorders, to include degenerative joint disease, to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at  435, as to the specific issue in this case, an opinion as to the etiology and onset of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Lay statements on the question of relating the current degenerative joint disease to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433 , n. 4 (2011).  Such diagnoses require clinical or diagnostic testing such as x-ray examination and require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis that the Veteran is not competent to address.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In the current case, the Veteran has not submitted any competent medical evidence specifically indicating that his current right shoulder disorder is related to his period of service.  In contrast, the Board obtained a VA opinion as to the nature of the Veteran's current right shoulder disorder and its relationship, if any, to his period of service.  The July 2011 VA examiner's opinion specifically stated that the Veteran's current right shoulder disorder was less likely than not related to his period of service.  The Board is giving this opinion the most probative weight.  The examiner provided specific detail in support of her opinion, to include her citing to post-service treatment records.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any current right shoulder disorder, to include degenerative joint disease, developed in service or in the one year period following service, or, is otherwise related to the Veteran's period of service.



Service Connection for a Right Eye Disorder

The claimed eye disorders are not  "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331.

The Veteran maintains that his current right eye disorders are related to his period of service.  

As noted above, the Veteran's service treatment records are not available for review.  However, the forms filled out in close proximity to the Veteran's release from service, in connection with an application for employment, reveal that there was no indication of eye problems.  The Veteran did not report any eye problems on his application form, and physical examination showed he was able to read fine print at a distance of twenty and eight inches.  The Veteran also denied having any physical problems on his January 1973 Reserve form.  

The first objective medical finding of any eye problems occurred in 1979 when the Veteran was seen with complaints of intermittent drainage from the right eye which had been occurring for approximately two months.  The Veteran was noted to have bilateral conjunctivitis at that time.  Visual acuity was reported as 20/15 for both the left and right eye.  In November 1979, the Veteran was again seen with complaints of tearing of his right eye for the past three to four months, with a diagnosis of blepharitis being rendered at that time.  Visual acuity was noted to be 20/20, bilaterally.  

At the time of an April 2005 VA examination, the Veteran complained of decreased vision.  There were no eye diseases or injuries found.  Following examination, a diagnosis of refractive error was rendered.  

In conjunction with his claim, the Veteran was afforded a VA eye examination in July 2011.  Physical examination revealed no eye disease or injury.  Following examination, diagnoses of refractive error, minimal each eye, with presbyopia, age related; and cataract, minimal, age related, each eye, not affecting vision, were rendered.  

The examiner noted that the Veteran had minimal refractive error and presbyopia since the 2005 examination.  Corrected vision was noted to be 20/20 in each eye in 2005 and on current examination.  The examiner stated that refractive error and presbyopia were not related to, caused by, or aggravated by any service related experience.  He further indicated that the minimal cataract, not affecting vision, was age related and not related to or aggravated by any service experience, congenital or developmental condition, or refractive error or presbyopia.  

Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to an eye disorder in service, or continuous symptoms since service.  As noted above, the first objective finding of any eye disorder following service was not until 1979, more than seven years following the Veteran's separation from service, with the problems being noted at that time to be of no more than several months duration.  Moreover, the Veteran was not found to have, nor did he report having any eye disorders in application forms filled out, and at examinations performed, in conjunction with his claim for employment done in close proximity to his release from service.  

As it relates to the statements from the Veteran asserting a nexus between any current cataracts and active duty service, the Board acknowledges Jandreau; here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  An opinion of etiology would require knowledge of the complexities of the ocular system and would involve objective clinical testing that the Veteran is not competent to perform.  


Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any current cataracts and the Veteran's period of service.  The Veteran has been informed of the necessity to submit such evidence but has not done so.  Moreover, the Veteran was afforded a VA examination in July 2011.  Following the examination, it was indicated that the Veteran's cataracts were age-related. 

The Board finds that the opinion of the VA examiner is more probative than the Veteran's lay assertions.  The VA examiner reviewed the Veteran's entire claims file and interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any claimed cataracts developed in service or are due to any event or injury in service.  

As to the diagnosed refractive error/presbyopia, the Board is aware that these disorders are considered congenital defects.  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

The Board further notes that the Veteran has not claimed that these disorders started in service as a result of injuries sustained to his eyes while in service.  Moreover, the July 2011 VA examiner, following a review of the claims folder and examination of the Veteran, indicated that the Veteran's refractive error with presbyopia was age-related.  The Board finds the VA examiner's opinion more probative than the Veteran's assertions.  The VA examiner reviewed the Veteran's entire claims file and interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

The Veteran has expressed his belief that his presbyopia/refractive error is related to his period of service.  Lay statements on the question of relating the current refractive error to service are not competent in the present case, because the Veteran is not competent to state that this disease was incurred in service.  Such diagnoses requires clinical or diagnostic testing.  Additionally, an opinion of etiology would require knowledge of the complexities of the ocular system and would involve objective clinical testing that the Veteran is not competent to perform.  

Here, the Veteran's refractive error/presbyopia are congenital defects and there has been no evidence of aggravation by a superimposed disease or injury.  Therefore, service connection for presbyopia/refractive error is not warranted.  

Given the foregoing, service connection for a right eye disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for cervical spine degenerative joint and disc disease is granted.  

Service connection for a right shoulder disorder is denied. 

Service connection for a right eye disorder is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


